Case 0:20-cv-60268-JMS Document 73 Entered on FLSD Docket 11/10/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CV-60268-STRAUSS

  INSPIRATIONS NEVADA LLC,

         Plaintiff,
  v.

  MED PRO BILLING, INC.,

        Defendant.
  ______________________________/

                           ORDER ON MOTIONS FOR SANCTIONS

         THIS MATTER came before the Court upon Plaintiff’s Motion for Sanctions Pursuant to

  FRCP 37(d) [DE 59] (“First Motion”) and Plaintiff’s Motion for Sanctions Pursuant to FRCP 37(d)

  [DE 60] (“Second Motion”). The First Motion seeks sanctions against Defendant, in the amount

  of $10,028.84, as Defendant’s Rule 30(b)(6) designee failed to appear for an October 2, 2020

  deposition. The Second Motion seeks sanctions, also in the amount of $10,028.84, against Melissa

  Zachariasz (“Zachariasz”), Defendant’s President, 1 as Zachariasz failed to appear at her October

  5, 2020 deposition. It is undisputed that no deponent appeared for either deposition. I have

  reviewed both motions, the response filed by Defendant and Zachariasz [DE 72], and all exhibits

  to the motions and response.

         Notices for both depositions were initially served on Defendant’s counsel on September

  11, 2020. Amended notices were then served on September 14, 2020. Thus, Plaintiff provided

  sufficient advance notice. Contrary to Zachariasz’s contention, Plaintiff was not required to serve




  1
   In the Second Motion, Plaintiff states that Zachariasz is a principal of Defendant. Defendant
  does not contest this statement and, in fact, states in its Response that Zachariasz is Defendant’s
  President and sole employee.
Case 0:20-cv-60268-JMS Document 73 Entered on FLSD Docket 11/10/2020 Page 2 of 6




  her with a subpoena because she is the President of Defendant. See Exim Brickell, LLC v. Bariven,

  S.A., No. 09-20915-CIV, 2010 WL 11465462, at *1 (S.D. Fla. May 19, 2010) (“It is well

  established that an officer, director, or ‘managing agent’ of a corporate party may be compelled to

  give testimony pursuant to a notice of deposition, without need for a subpoena.” (citing Calixto v.

  Watson Bowman Acme Corp., No. 07-60077-CIV-ZLOCH, 2008 WL 4487679 at *2 (S.D. Fla.

  Sep. 29, 2008))). However, any award of sanctions under Rule 37(d) for Zachariasz’s non-

  appearance can only be against Defendant (or its counsel), not Zachariasz. As reflected in the

  advisory committee notes to the 1970 amendment to Rule 37(d), “[t]he failure of an officer or

  managing agent of a party to make discovery as required by present Rule 37(d) is treated as the

  failure of the party.” See also Inmuno Vital, Inc. v. Telemundo Grp., Inc., 203 F.R.D. 561, 566

  (S.D. Fla. 2001) (noting that sanctions under Rule 37(d) are imposed “against a party”).

         Pursuant to Rule 37(d)(1)(A)(i), the Court may order sanctions if “a party or a party’s

  officer, director, or managing agent—or a person designated under Rule 30(b)(6) or 31(a)(4)—

  fails, after being served with proper notice, to appear for that person’s deposition.” The failure to

  appear for such a deposition “is not excused on the ground that the discovery sought was

  objectionable, unless the party failing to act has a pending motion for a protective order under Rule

  26(c).” Fed. R. Civ. P. 37(d)(2). If a court awards sanctions under Rule 37(d), it “must require

  the party failing to act, the attorney advising that party, or both to pay the reasonable expenses,

  including attorney’s fees, caused by the failure, unless the failure was substantially justified or

  other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(d)(3). “No showing

  of willfulness or bad faith or fault is required.” Joe Hand Promotions, Inc. v. Bowers, No. 1:18-

  CV-3859-MHC, 2020 WL 4557072, at *2 (N.D. Ga. Feb. 25, 2020) (quoting Betancourt v. Gen.




                                                   2
Case 0:20-cv-60268-JMS Document 73 Entered on FLSD Docket 11/10/2020 Page 3 of 6




  Servs. of VA, Inc., No. 8:14-cv-01219-T-17MAP, 2015 WL 13792037, at *2 (M.D. Fla. May 22,

  2015)).

            Here, Defendant and Zachariasz argue that no sanctions should be awarded because their

  non-appearance at the depositions was substantially justified and that an award of expenses would

  be unjust. Specifically, they argue that Plaintiff failed to coordinate the depositions’ dates and that

  Plaintiff refused to reschedule the depositions even though Defendant’s counsel promptly

  informed Plaintiff, upon receiving the deposition notices, that he and Zachariasz were unavailable.

  Defendant and Zachariasz also assert that they requested the depositions be rescheduled and that

  Defendant’s counsel provided multiple alternative dates within the two weeks following the

  scheduled dates. Additionally, Defendant contends that Plaintiff was unreasonable in refusing to

  schedule remote depositions in light of the COVID-19 pandemic and Zachariasz’s consistent

  assertions (through Defendant’s counsel) of her particular health concerns. Plaintiff, however,

  contends that its counsel coordinated the depositions, with a confirming email to which Defendant

  did not respond, and that reasonable pandemic-related precautions were in place such that the

  depositions should have proceeded in person.

            I find that both parties are partially to blame for the missed the depositions. First, as to

  Defendant, regardless as to how the depositions came to be scheduled, Defendant and Zachariasz

  should have moved for a protective order rather than simply failing to appear at the depositions of

  which they had plainly adequate notice. The parties dispute whether Plaintiff’s counsel initially

  coordinated the deposition dates with Defendant’s counsel, but that question is ultimately

  immaterial. While a party noticing a deposition should certainly attempt in good faith to coordinate

  deposition dates in advance, as it is unprofessional to do otherwise, such coordination is not

  required under the Federal Rules of Civil Procedure. Though some details here are disputed, it is



                                                     3
Case 0:20-cv-60268-JMS Document 73 Entered on FLSD Docket 11/10/2020 Page 4 of 6




  clear from the emails attached to Defendant’s response that Defendant’s counsel repeatedly

  reached out to Plaintiff’s counsel regarding a conflict with the deposition dates and provided

  alternative dates. At that point, Plaintiff should have rescheduled the depositions (for both the

  sake of practicality and professional courtesy), but it did not. Nevertheless, when Plaintiff refused

  to reschedule the depositions, Defendant and Zachariasz had two choices: (1) appear for the

  depositions; or (2) seek a protective order. They did neither. Their failure to appear for their duly-

  noticed depositions, without obtaining (let alone seeking) a protective order was not substantially

  justified. Under the circumstances, reasonable people could not differ as to the need to at least

  seek a protective order, particularly when the deposition notices were received several weeks in

  advance. See Knight ex rel. Kerr v. Miami-Dade Cnty., 856 F.3d 795, 812 (11th Cir. 2017)

  (“Substantially justified means that reasonable people could differ as to the appropriateness of the

  contested action.” (quoting Maddow v. Procter & Gamble Co., 107 F.3d 846, 853 (11th Cir.

  1997))). 2

          That said, Plaintiff is partially at fault for incurring some of the alleged expenses it now

  seeks to recover. First, Defendant clearly communicated to Plaintiff more than two weeks in

  advance that the deponents would not be appearing at the October 2, 2020 and October 5, 2020

  depositions [see DE 72-5]. While it was inappropriate for the deponents to fail to appear without

  obtaining a protective order, Plaintiff apparently chose not to communicate with Defendant when

  no motion for protective order was filed to confirm whether Defendant had decided to attend.

  Instead, Plaintiff chose to forge ahead and incur its travel costs and other expenses anyway.

  Second, Plaintiff should have worked with Defendant to reschedule the depositions and should



  2
    Plaintiff’s refusal to arrange a remote deposition, when requested by Defendant’s counsel well
  in advance, was also unreasonable and unprofessional. Nevertheless, this does not justify or
  excuse the failure to appear without at least seeking a protective order.
                                                    4
Case 0:20-cv-60268-JMS Document 73 Entered on FLSD Docket 11/10/2020 Page 5 of 6




  have honored Defendant’s request for the two depositions to be conducted remotely. Under these

  circumstances, the amount of fees and costs Plaintiff incurred is unreasonable.

         Moreover, while Plaintiff demands $10,028.84, Plaintiff has failed to provide any

  documents establishing the reasonableness of the amount it seeks. It has not provided time records

  delineating the specific tasks for which it seeks compensation and it has not provided background

  to justify the requested hourly rate. Plaintiff has also failed to provide documents evidencing the

  costs it seeks to recover. It also appears that Plaintiff seeks to recover certain fees and costs that

  were only incurred because Plaintiff had out-of-state counsel travel to Florida for the depositions,

  but Plaintiff has failed to establish entitlement to such additional fees and costs. Further, expenses

  for time spent by Plaintiff’s counsel preparing for the depositions has not gone to waste, as counsel

  will presumably still take those depositions and benefit from the prior preparation.

         Ultimately, I find that, under these circumstances, a full award of expenses would be unjust,

  but a partial award would not. Defendant should have to pay something for its, and Zachariasz’s,

  failure to appear without seeking a protective order, but it should not have to pay anything near

  the $10,028.84 that has been requested. In light of the foregoing, and based on Plaintiff’s failure

  to establish the reasonableness of the fees and costs sought, I will require Defendant to pay the

  court reporter’s appearance fee for the October 2, 2020 deposition, the October 5, 2020 deposition,

  and the rescheduled depositions of Zachariasz and Defendant’s Rule 30(b)(6) designee. I find that

  this represents a reasonable sanction under the circumstances.

         For the foregoing reasons, it is ORDERED and ADJUDGED that the First Motion and

  the Second Motion are GRANTED IN PART and DENIED IN PART. Defendant shall pay the

  court reporter’s appearance fee for the October 2, 2020 and October 5, 2020 depositions, as well




                                                    5
Case 0:20-cv-60268-JMS Document 73 Entered on FLSD Docket 11/10/2020 Page 6 of 6




  as the court’s reporter’s appearance fee for the rescheduled depositions of Zachariasz and

  Defendant’s Rule 30(b)(6) designee.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of November 2020.




                                              6
